Exhibit 10.1




EMPLOYMENT SEPARATION AGREEMENT AND RELEASE




United Natural Foods, Inc., a Delaware corporation (the “Company”) and Daniel V.
Atwood (“Mr. Atwood”) hereby agree as follows:


1.
The Company and Mr. Atwood hereby agree that, Mr. Atwood’s service with the
Company as (i) an employee and officer of the Company and (ii) an employee,
officer or director of any subsidiaries of the Company, shall terminate
effective January 8, 2010 (the “Separation Date”).



2.
On the later of the Separation Date or the expiration of the Revocation Period
(as hereinafter defined), the Company will pay Mr. Atwood for any unused
vacation time (as reflected in the Company’s records) earned by him through the
Separation Date. Beginning with the later of the Separation Date or the
expiration of the Revocation Period (as hereinafter defined):




 
a. The Company shall continue Mr. Atwood’s base salary of $363,000 per year and
medical benefits as in effect as of the Separation Date for a period of one (1)
year from the Separation Date, subject to applicable withholdings and
deductions; provided, however that the Company shall make no base salary
payments under this Section 2(a) until six months and one day after the
Separation Date, at which point the Company shall pay Mr. Atwood all accrued and
unpaid base salary payments (less applicable withholdings and deductions) for
such six-month period, and thereafter the Company shall pay base salary for the
balance of the period ending one year following the Separation Date in
accordance with its normal payroll policies.




 
b. After the expiration of the above-referenced one-year period, the Company
shall respect Mr. Atwood’s rights (and his dependents’ rights), if any, to
continued medical coverage at his own expense under the Consolidated Omnibus
Budget Reconciliation Act.



3.
a. As of the Separation Date, Mr. Atwood shall no longer be eligible to receive
long-term disability benefits or to participate in the Company’s 401(k) and
Profit Sharing Plan or any other benefit plan of the Company or any of its
subsidiaries.  The Company will promptly notify Mr. Atwood in writing concerning
his options with regard to his 401(k) account.

 

 
b. Mr. Atwood may at any time exercise his rights under the Company’s Employee
Stock Ownership Plan (“ESOP”) to effect the distribution and sale, if he so
elects, of shares of the Company’s Common Stock allocated to him, in accordance
with the provisions of the ESOP.



4.
a.  In consideration of the foregoing, which Mr. Atwood acknowledges includes
compensation, benefits and other rights to which he is not otherwise entitled,
Mr. Atwood hereby knowingly and voluntarily releases and forever discharges the
Company, its present and former directors, officers, employees, agents,
subsidiaries, affiliates and shareholders, and its and their successors and
assigns (collectively, the “Released Parties”), from any and all liabilities,
causes of action, debts, claims and demands (including without limitation claims
and demands for monetary payment) both in law and in equity, known or unknown,
fixed or contingent, which he may have or claim to have against the Released
Parties, including any liabilities, causes of action, debts, claims or demands
based upon or in any way related to: (i) his employment (as an officer, director
or employee) by or with the Company and any subsidiary thereof, (ii) any rights
or entitlements related thereto or (iii) termination of such employment by the
Company, and hereby covenants not to file a lawsuit or charge to assert such
claims.  This includes but is not limited to claims arising under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. § 1981, all claims of
discrimination based on age, as provided under the Age Discrimination in
Employment Act of 1967, as amended, or the Older Workers’-Benefit-Protection
Act, all claims under the Employee Retirement Income Security Act (ERISA), all
claims under the Family and Medical Leave Act (FMLA), all claims of employment
discrimination under the Americans with Disabilities Act (ADA), as well as
claims under any other applicable federal, state or local laws concerning Mr.
Atwood’s employment.
 




 

--------------------------------------------------------------------------------

 



 
b. Mr. Atwood understands that various State and Federal laws prohibit
employment discrimination based on age, sex, race, color, national origin,
religion, handicap or veteran status.  These laws are enforced through the Equal
Employment Opportunity Commission (EEOC), Department of Labor and State Human
Rights Agencies.  Mr. Atwood acknowledges that he has been advised by the
Company to discuss this Agreement with his attorney and has been encouraged to
take this Agreement home for up to twenty-one (21) days so that he can
thoroughly review it and understand the effect of this Agreement before acting
on it.

 
5.
a. Mr. Atwood acknowledges and agrees that all payments and benefits payable to
him under this Agreement (other than earned wages and payment for accrued and
unpaid vacation) are contingent upon: (i) his continued compliance with the
provisions of this Agreement and (ii) his agreement to make himself available in
any third party claims, investigations, litigation or similar proceedings to
answer any questions relating to his employment or actions as an employee,
officer or director of the Company, including without limitation attendance at
any deposition or similar proceeding, and the Company shall pay Mr. Atwood’s
reasonable and documented personal expenses actually incurred in connection with
his fulfillment of his obligations under this subsection (ii) of this Section
5(a).  Any reimbursement of expenses under subsection (ii) of this Section 5(a)
shall be made as soon as reasonably practicable following Mr. Atwood’s delivery
of an accounting of such expenses and in accordance with Sections
1.409A-1(b)(9)(v) or 1.409A-3(i)(1)(iv) of the Treasury Regulations, as
applicable.




 
b. Mr. Atwood further acknowledges and agrees that the availability of such
payments and benefits provided by this Agreement is sufficient consideration for
the release set forth in paragraph 4(a) and the amendment to his non-competition
and non-solicitation obligations set forth below in paragraph 5(c) and
termination of such payments and benefits due to his non-compliance with the
terms of this Agreement shall not affect the release set forth in Paragraph
4(a).




 
c. Mr. Atwood further agrees that for a period from the date hereof until the
date that is one year following the Separation Date, he shall not, whether
directly or indirectly, alone or in conjunction with another party, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:  (i) interfere with or harm, or attempt to interfere with or harm,
the relationship of the Company or its affiliates with any person who is an
employee, customer, vendor, product or services supplier, independent
contractor, or business agent or partner of the Company or any of its
affiliates; (ii) contact any employee of the Company or its affiliates for the
purpose of discussing or suggesting that such employee resign from employment
with the Company or its affiliates for the purpose of becoming employed
elsewhere or provide information about individual employees of the Company or
its affiliates or personnel policies or procedures of the Company or its
affiliates to any person or entity, including any individual, agency or company
engaged in the business of recruiting employees, executives or officers; (iii)
recruit or hire, or attempt to recruit or hire, any person who is an employee of
the Company or any of its affiliates, or was an employee of the Company or any
of its affiliates within the prior six months; (iv) disclose to or release any
Company trade secrets, proprietary or confidential information or data to any
unauthorized person or entity; or (v) own, manage, advise, operate, join,
control, be employed by, consult with or participate in the ownership,
management, advisement, operation or control of, or be connected with as a
stockholder, partner, officer, manager, employee, or consultant, any Competing
or Related Business; provided, however, that “beneficial ownership,” either
individually or as a member of a “group” as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended, of not more than two percent (2%) of the voting stock of any publicly
held corporation, shall not be a violation of this Agreement.  For purposes of
the foregoing, the term “Competing and Related Business” shall mean any
business, individual, company, partnership, firm, corporation or other entity
that (A) engages in any business engaged in by the Company on the Separation
Date, or any date during the term of Mr. Atwood’s employment with the Company;
or (B) is a customer of the Company or any of its affiliates on the Separation
Date, or any date during the term of Mr. Atwood’s employment with the Company,
including, but not limited to, the following entities and their affiliates: Kehe
Food Distributors, Inc., Tree of Life, Inc., Royal Wessanen NV, Perkins, Inc.,
Nature’s Best Food Co., Ltd., Steiner Foods, Inc., DPI Specialty Foods Inc.,
Haddon House Food Products, Inc., Davidson Food Equipment and Supplies Ltd.,
Whole Foods Market, Inc., National Cooperative Grocers Association, Ahold and
Wegmans Food Market, Inc.




 
2

--------------------------------------------------------------------------------

 


6.
Mr. Atwood shall at no time make any derogatory or disparaging comments
regarding the Company, its business, or its present or past directors, officers
or employees.  The Company shall at no time make any derogatory or disparaging
comments regarding Mr. Atwood.  Mr. Atwood hereby waives any and all rights to
future employment with the Company.  Notwithstanding the foregoing, the Company
shall be permitted to (a) reasonably defend itself against any public statement
or communication made by Mr. Atwood that disparages the Company, but only if
statements made in such defense are not false statements and (b) provide
truthful testimony in any legal proceeding or process.



7.
The execution of this Agreement shall not be construed as an admission of a
violation of any statute or law or breach of any duty or obligation by either
the Company or Mr. Atwood.



8.
No party to this Agreement shall cause, discuss, cooperate or otherwise aid in
the preparation of any press release or other publicity other than filings
required by the securities laws, concerning any other party to this Agreement or
the Agreement’s operation without prior approval of such other party, unless
required by law, in which case notice of such requirement shall be given to the
other party.



9.
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid and unenforceable provisions were
omitted.



10.
This Agreement is personal to Mr. Atwood and may not be assigned by
him.  However, in the event of Mr. Atwood’s death, all the rights of Mr. Atwood
set forth in this Agreement shall accrue to his spouse, if she is living;
otherwise, to his heirs.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company.



11.
This Agreement is made pursuant to and shall be governed by the laws of the
State of Rhode Island, without regard to its rules regarding conflict of
laws.  The parties agree that the courts of the State of Rhode Island, and the
Federal Courts located therein, shall have exclusive jurisdiction over all
matters arising from this Agreement.  Mr. Atwood and the Company hereby agree
that service of process by certified mail, return receipt requested, shall be
deemed appropriate service of process.



12.
Except as otherwise expressly indicated, this Agreement contains the entire
understanding between Mr. Atwood and the Company, supersedes all prior
agreements, oral or written, regarding the subject matter hereof, and may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.  Mr. Atwood acknowledges that he has not relied upon any representation
or statement, written or oral, not set forth in this Agreement.



13.
Mr. Atwood may revoke this Agreement at any time during the seven-day period
following the date of his signature below (the “Revocation Period”) by
delivering written notice of his revocation to the Company’s attention at 313
Iron Horse Way, Providence, Rhode Island 02908; Attention: Carl Koch.  This
Agreement shall become effective upon the expiration of the Revocation
Period.  In the event that Mr. Atwood revokes this Agreement prior to the
expiration of the Revocation Period, he shall not be entitled to any of the
benefits provided in this Agreement, including but not limited to, payment of
the amounts set forth in Section 2(b).



[signature lines appear on the next page]




 

 
3

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.


United Natural Foods, Inc.
 
Witness:  /s/ Carrie L. Walker       
           
By: /s/ Carl F. Koch          
         
Date:  January 20, 2010     
               
 /s/ Daniel V. Atwood        
 
 Witness: /s/ Mary E. Atwood       
           
Date:  January 20, 2010      
   



 
 









 
4

--------------------------------------------------------------------------------

 
